Title: To Thomas Jefferson from John Hollins, 21 June 1808
From: Hollins, John
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Baltimore 21st June 1808
                  
                  Your esteemed respects of the 10th: I have just received; when I conversed with you on the subject of the wine, it was under an impression in my own mind, that my commercial house had imported some for sale, at the time I received some from Leghorn, but found myself mistaken—
                  The box is actually gone, & I expect is now on its passage, as is also a bag of Bourbon coffee, particulars as at foot; on enquiry I found a Sch. nearly ready to proceed, & therefore without waiting your reply, put them on board on Saturday, & procured a receipt for the same, but cannot just now lay my hands on it, but the packages being regularly directed, no doubt they will get regularly to hand, & in a few days.
                  I notice with great satisfaction what you communicate respect.g. the Osage, & for your condescansion on that occasion, I feel very much gratified; having sent by her sundry letters, & documents, that were of great importance to the Maryd. Inrce. Compy, & my Commercial Connections, but what I value more, is, that she was not detained by any other authority than that of Genl Armstrong With great esteem & respect
                  
                     Jno Hollins
                     
                  
                  
                     
                        
                           1 Bag Bourbon coffee Nt. Wt. 110 ℔s @ 25 Cts.
                           $27
                           .50
                        
                        
                           
                                 
                                 Drayage
                           
                           .25
                        
                        
                           
                           
                              7
                           
                           
                              .64
                           
                        
                        
                           
                           35
                           .39
                        
                     
                     The case of Montipulciana wine contains only two Dozen, which with duty only cost $7:64 but I am not at liberty to charge for it, as Mrs. H had given all the other cases away, save & except two she had opened & in use—   I only wish the quality may not be injured by keeping thro’ the winter
                  
               